Citation Nr: 0026546	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-11 734	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1. Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), effective from 
February 4, 1998, to April 26, 1998.

2. Entitlement to a disability rating in excess of 30 percent 
for PTSD, effective from July 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran's original claim of entitlement to an evaluation 
in excess of 10 percent for PTSD was received at the RO on 
February 4, 1998.  By an April 1998 rating decision, the RO 
assigned a temporary total rating, effective from April 27, 
1998, to June 30, 1998, because of hospitalization over 21 
days.  Thereafter, effective from July 1, 1998, the schedular 
evaluation for the veteran's PTSD was increased to 30 percent 
disabling.

The Board observes that the veteran's accredited 
representative in December 1999 asserted that, due to his 
service-connected PTSD, the veteran "is totally disabled for 
gainful work and as such, a rating of 100 percent must be 
awarded."  Liberally construed, his assertion is a claim for 
a total disability rating based on individual unemployability 
due to a service-connected disability (TDIU).  Since this 
matter has not yet been adjudicated, it is referred to the RO 
for initial adjudication.


REMAND

A Memorandum received at the RO on February 4, 1998, from the 
veteran's accredited representative on behalf of the veteran 
reflects that the veteran wished to initiate a claim for 
increased benefits associated with his service-connected 
PTSD.  It was claimed that the residual symptoms associated 
with the service-connected PTSD had progressively increased 
to such an extend as to warrant entitlement to an evaluation 
in excess of that which was assigned.  In this regard, the 
Board notes that, when a veteran claims that he has suffered 
an increase in disability or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  See 38 U.S.C.A. § 5107(a); Bruce v. West, 11 
Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).

Progress Notes from the Denver, Colorado, VA Medical Center 
include a May 1, 1998, notation that the veteran had been in 
receipt of treatment at the "Veterans' Center satellite in 
Farmington, New Mexico," during the previous 3 or 4 months.  
On VA psychiatric examination in July 1998 it was again noted 
that the veteran was then being followed at a VA clinic in 
Farmington once a week for group therapy.  Review of the 
claims file reflects that no reports of treatment from the 
Vet Center in Farmington, New Mexico, have been obtained and 
there is no evidence to suggest that the RO has requested 
copies of such records.  In this regard, it is noted that, 
pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), any 
records of treatment received by the veteran at the Veterans' 
Center which are in existence are constructively of record 
and the failure of the RO or the Board to consider any such 
pertinent records might constitute clear and unmistakable 
error, even though such evidence was not actually in the 
record assembled for appellate review.  See VAOPGCPREC 12-95.  
Accordingly, this claim must be remanded to the RO to obtain 
copies of the veteran's records of treatment at the Veterans' 
Center.

Inasmuch as the most recent VA psychiatric examination for 
disability evaluation purposes was conducted in July 1998, 
and there is no more recent evidence currently of record 
regarding the severity of the veteran's PTSD, the Board 
concludes that a new examination is also necessary.

Since the Board has determined that new examinations are 
necessary, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.655 addresses the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
PTSD.  After securing any necessary 
release, the RO should obtain those 
records not already on file.  Whether or 
not the veteran responds, the RO should 
obtain copies of the veteran's treatment 
records from the Veterans' Center in 
Farmington, New Mexico.

2.  The RO should schedule the veteran 
for an examination to determine the 
current severity of his PTSD.  The claims 
folder should be made available to the 
examiner for review before the 
examinations.  The examiner should 
comment on the functional limitations 
caused by PTSD, to include its impact on 
the veteran's ability to obtain and 
maintain gainful employment.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit sought remains denied, or if a notice of 
disagreement is received regarding any other issue, the 
veteran and his representative should be provided with an 
appropriate supplemental statement of the case and given the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


